DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on September 22, 2020.  Claims 1-24 are pending and examined below.  Claims 15, 17-18, 20 and 22-23 have been amended.
Claim Objections
Claims 11 and 24 are objected to because of the following informalities:  
Claim 11 line 2, the phrase “in in a seat” should be changed to --in a seat--;
Claim 24 line 2, a comma “,” should be inserted before the word “acoustical”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-11, 13-15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al., US 2016/0354027 A1.
As to claim 1, Benson teaches a system to monitor and report passenger biometrics on a transport vehicle, comprising (¶ 46, 119 and Figs. 1, 8):
a passenger seat having a plurality of sensors mounted thereon (¶ 46-47 and Figs. 1, 8, 22; e.g. oximetry sensors); 
a first communication link between the plurality of sensors and a server (¶ 199, 202-203; Figs. 1, 31-32); and 
a second communications link between the server and a display (¶ 44, 146, 158 and Figs. 1, 22, 31).
As to claim 2, Benson teaches wherein a control and communications unit is connected to the first communication link and disposed between the plurality of sensors and the server (¶ 199, 202-203 and Figs. 1, 31-32).
As to claim 3, Benson teaches wherein the first communication link supports two-way communication (¶ 203 and Fig. 32).
As to claim 4, Benson teaches wherein one or more thermal sensors are configured to monitor one of more of a seat actuator motor temperature, seat surface temperature at interface with the passenger and ambient temperature of a cabin of the transport vehicle (¶ 83-84, 151, 154, 158 and Fig. 22).
As to claim 5, Benson teaches wherein one or more accelerometer sensors are configured to monitor vibrations consistent with one or more of a mechanical issue, passenger discomfort, structural issues anal turbulence (¶ 100, 195, 203).
As to claim 7, Benson teaches wherein one or more gyroscopic sensors are configured to monitor a moving member (¶ 195, 203-204).
As to claim 9, Benson teaches wherein one or more acoustical noise sensors are configured to monitor a noise level adjacent the passenger (¶ 20, 58, 121, 125).
As to claim 10, Benson teaches wherein one or more air quality sensors are configured to monitor one or more of volatile organic compounds and equivalent carbon dioxide (¶ 50-51, 84, 88, 94, 104).
As to claim 11, Benson teaches wherein one or more strain gauges are configured to monitor the presence of a passenger in a seat and a weight of that passenger (¶ 147, 154, 195, 204).
As to claim 13, Benson teaches wherein one or more distance measurement sensors are configured to monitor seat surface movement (¶ 7-8, 13-14, 98-100, 102, 108 and Figs. 1-3).
As to claim 14, Benson teaches wherein monitoring seat surface movement includes monitoring movement change for electric actuators (¶ 99-100, 102, 108).
As to claim 15, Benson teaches wherein a communications bus interconnects the control and communications unit with the plurality of sensors(¶ 44, 200 and Fig. 31).
As to claim 20, Benson teaches a method for measuring and reporting passenger biometrics on a transport vehicle comprising (¶ 46, 119 and Figs. 1, 8):
communicating passenger data from a plurality of sensors to a control and communications unit, said control and communications unit configured to address each sensor and each passenger seat to maintain passenger data identification (¶ 46-47, 82, 135-137, 155, 203-204 and Figs. 1, 8, 22); and 
transmitting the passenger data to a server configured to determine data relevance and transmit relevant data to a display (¶ 44, 146, 158, 199, 202-203 and Figs. 1, 22, 31-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al., US 2016/0354027 A1 in view of Sharma, US 2017/0066534 A1.
As to claim 6, Benson teaches monitoring and reporting passenger biometrics on a vehicle as discussed in claims 1-3 and 5 above.  Benson does not teach wherein data from multiple passenger seats is aggregated to monitor structural issues and turbulence.  However, Sharma teaches this matter (¶ abstract and 17, 20, 22 and Figs. 1-3, 5; e.g. monitoring vibrations of the vehicle).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benson’s teaching by including the feature of collecting data from plurality of passenger seats to monitor structural issues and turbulence as taught by Sharma for better monitoring the condition of the passengers and the vehicle.
As to claim 21, Benson teaches monitoring and reporting passenger biometrics on a vehicle as discussed in claim 20 above.  Benson does not specifically teach wherein the transport vehicle is an aircraft and the server selectively sends passenger data to either a ground crew or cabin crew.  However, Sharma teaches this matter (abstract and ¶ 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benson’s teaching by allowing the vehicle to be an aircraft and the server selectively sends passenger data to either a ground crew or cabin crew as taught by Sharma for better monitoring the condition of passengers in various types of vehicles.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Benson et al., US 2016/0354027 A1 in view of Satoh, US 6,652,033 B2.
As to claim 8, Benson teaches monitoring and reporting passenger biometrics on a vehicle, and monitoring a moving member as discussed in claims 1-3 and 7 above.  Benson does not specifically teach wherein the moving member is a footrest associated with the passenger seat.  However, a moving member is a footrest associated with the passenger seat (abstract and column 2 lines 5-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moving member in Benson’s teaching by incorporating a footrest as taught by Satoh for providing a more comfortable seat to the passenger.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Benson et al., US 2016/0354027 A1 in view of Demy, US 2015/0120091 A1.
As to claim 12, Benson teaches monitoring the presence of a passenger in a seat and a weight of that passenger as discussed in claim 11 above.  Benson does not specifically teach wherein a passenger weight is associated with that passenger's seat to facilitate balanced loud and calculate fuel requirements.  However, Demy teaches this matter (¶ 3, 24-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benson’s teaching by incorporating the feature of facilitating balance load and calculating fuel requirements based on the passenger’s weight as taught by Demy for safe operating the vehicle.
Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al., US 2016/0354027 A1 in view of Official Notice.
As to claim 16, Benson teaches the communication bus interconnects plurality of components as discussed in claim 15 above.  Benson does not specifically teach wherein the interconnection is by a single wire communication protocol.  The examiner takes Official Notice it is well-known in the art connecting components by using a single wire communication protocol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnection in Benson’s teaching by using a single wire communication protocol for simplifying the design of the system.
As to claim 18, Benson teaches wherein the control and communications unit includes a power supply (Fig. 15).  Benson does not specifically teach the control and communication unit includes a power converter effective to convert incoming alternating current to direct current.  The examiner takes Official Notice a power converter that converts AC to DC is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benson’s teaching by incorporating a power converter that converts AC to DC for supplying different types of power.
As to claim 19, Benson does not specifically teach wherein the incoming alternating current is at a frequency of between 380Hz and 800Hz and the output is 5 volts DC. The examiner takes Official Notice it is well-known in the art to provide a range of frequency and 5 volts direct current.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benson’s teaching by providing a range of frequency and 5 volts direct current for supplying different types of power.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Benson et al., US 2016/0354027 A1 in view of Tarte, US 2018/0050664 A1.
As to claim 17, Benson teaches wherein the control and communications unit as discussed in claim 15 above.  Benson does not specifically teach the control and communications unit is configured to regulate a rate of sensing for each type of sensor.  However, Tarte teaches regulating a rate of sensing for various types of sensors (¶ 26, 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control and communications unit in Benson’s teaching by regulating a rate of sensing for the sensors for better gathering the data from the sensors.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Benson et al., US 2016/0354027 A1 in view of Sharma, US 2017/0066534 A1, and in further view of Official Notice.
As to claim 22, Benson in view of Sharma further teaches wherein the control and communications unit includes a power supply (Benson: Fig. 15).  Benson in view of Sharma does not specifically teach the control and communication unit converts incoming aircraft alternating current to direct current.  The examiner takes Official Notice a power converter that converts AC to DC is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Benson in view of Sharma by incorporating a power converter that converts AC to DC for supplying different types of power.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al., US 2016/0354027 A1 in view of Sharma, US 2017/0066534 A1 and the Official Notice, and in further view of Foessel, US 2007/0005306 A1.
As to claim 23, Benson in view of Sharma and the Official Notice a method for measuring and reporting passenger biometrics on a transport vehicle as discussed in claims 20-22 above.  Benson view of Sharma and the Official Notice does not specifically teach a microcontroller located within the control and communications unit polls each type of sensor for information at a different time interval, dependent on sensor type.  However, Foessel teaches this matter (¶ 16-17, 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Benson in view of Sharma and the Official Notice by incorporating a microcontroller as taught by Foessel for better collecting data from the sensors.
As to claim 24, Benson further teaches Including selecting sensors from the group consisting of thermal sensors, accelerometer sensors, gyroscopic sensors, acoustical noise sensors, air quality sensors, strain gauges and distance measurement sensors (¶ 84, 88, 94, 100, 104, 110, 151, 195, 204).
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	May 30, 2022